OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
                    AUSTIN




                                          .
                                       thlr
                                         L*  hQ*
                                          u 4wat
                                       QQ tba 4ofmtitution4llty
                                       84av  by Boa. Rorr
                                       B?cuav or Svpr4ulQt8-
    iio no r ~~b lvl . L*v O*ta a LvL,P e g a t




,